       Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 1 of 35



 1   NITIN GAMBHIR (SBN 259906)
     ngambhir@polsinelli.com
 2   Polsinelli LLP
     1661 Page Mill Road, Suite A
 3   Palo Alto, CA 94304
     T: 650-461-7700
 4   F: 650-461-7701
 5   DANIEL D. OWEN (PHV FORTHCOMING)
     dowen@polsinelli.com
 6   G. GABRIEL ZOROGASTUA (PHV FORTHCOMING)
     gzorogastua@polsinelli.com
 7   Polsinelli PC
     900 w. 48TH Place, Ste. 900
 8   Kansas City, MO 64112
     T: 816-753-1000
 9   F: 816-753-1536
10   Attorneys for Plaintiff
     Tevra Brands, LLC
11
12                                UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14
15   TEVRA BRANDS, LLC,                          Case No.
16                  Plaintiff,                   COMPLAINT FOR ANTITRUST
                                                 VIOLATIONS OF THE CLAYTON ACT
17          v.                                   §3 (EXCLUSIVE DEALING AND TYING)
                                                 AND THE SHERMAN ACT §2
18   BAYER HEALTHCARE LLC, BAYER                 (MAINTENANCE OF A MONOPOLY)
     ANIMAL HEALTH GmbH, and BAYER AG,
19                                               DEMAND FOR JURY TRIAL
                    Defendants.
20

21
22
23
24
25
26
27
28


                                                    COMPLAINT FOR ANTITRUST VIOLATIONS
       Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 2 of 35



 1          Plaintiff Tevra Brands, LLC (“Tevra”) brings this lawsuit against Defendants Bayer
 2   Healthcare LLC, Bayer Animal Health GmbH, and Bayer AG (collectively, “Defendants”) for
 3   antitrust violations of the Clayton Act §3 (exclusive dealing and tying) and the Sherman Act §2
 4   (maintenance of a monopoly) as follows:
 5                                        NATURE OF ACTION
 6          1.      Plaintiff Tevra Brands, LLC (“Tevra”) was damaged by a reduction in
 7   competition caused by Defendants’ violations of antitrust law, including Defendants’ two
 8   separate schemes of illegal exclusive dealing and illegal tying involving “squeeze-on”
 9   Imidacloprid topical flea and tick treatments (“Imidacloprid topicals”), which are purchased by
10   retailers throughout the United States.
11          2.      Tevra makes generic “squeeze-on” Imidacloprid topicals that are less expensive,
12   and just as effective, as the name brand Advantix flea and tick treatments made by Defendants.
13   Despite this, Defendants’ anticompetitive conduct has maintained its monopoly in the Over-The-
14   Counter (“OTC”) market for Imidacloprid topicals, excluded generics like Tevra’s products from
15   the market, and ensured that both retailers and consumers pay supra-competitive prices.
16          3.      Defendants made approximately 85% of all sales in the relevant market during
17   2018 and, upon information and belief, received patent royalties for most of the other 15%. To
18   maintain its monopoly, and to stop Tevra and other makers of generic flea and tick treatments
19   from competing against their Advantix brand, Defendants entered into “Secret Bundled Loyalty
20   Rebate”1 agreements with retailers and distributors. Through these illegal exclusive dealing and
21   tying agreements, Defendants forced retailers and distributors to agree to not carry generic
22   Imidacloprid topicals in competition with Advantix.
23
24
     1 The phrase “Secret Bundled Loyalty Rebate” is used to describe the agreements that
25   Defendants entered into with retailers and distributors for the sale of Imidacloprid topicals, the
     Seresto flea collar, and other products manufactured by Defendants, which Defendants used to
26   foreclose competition from generic manufacturers of Imidacloprid topicals. These agreements
27   include, but are not limited to, agreements requiring retailers and distributors to not carry generic
     Imidacloprid topicals, agreements requiring sales of certain amounts of Bayer products to receive
28   rebates, and agreements tying the purchases of and rebates on the Seresto flea collar to purchases
     of Defendants’ Imidacloprid topicals.
                                                      -1-
                                                             COMPLAINT FOR ANTITRUST VIOLATIONS
       Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 3 of 35



 1          4.      Defendants also coerced retailers into buying its more expensive products by
 2   illegally tying the purchase of Advantix to Defendants’ patented, “must have,” Seresto flea
 3   collar. Generic manufacturers like Tevra cannot compete with this illegal tying agreement
 4   because Defendants obtained the “exclusive use” of the formulation used in the Seresto flea
 5   collar when it registered that formulation with the U.S. Environmental Protection Agency
 6   pursuant to the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136a, et seq.
 7          5.      Defendants have used their Secret Bundled Loyalty Rebate, which includes both
 8   the illegal exclusive dealing scheme described above in ¶3, and the illegal tying scheme
 9   described above in ¶4, to maintain their monopoly. As a result of Defendants’ conduct, Tevra
10   and other generic manufacturers were substantially foreclosed from entering the OTC retail
11   market and its pet specialty retail and online retail sub-markets with their generic Imidacloprid
12   topical flea and tick treatments. The exclusion of Tevra and other generic manufacturers from
13   the market has resulted in substantially less competition, higher prices, and fewer product
14   choices for retailers, distributors, and consumers.
15                                               PARTIES
16          6.      Plaintiff Tevra is a Nebraska limited liability company, with its headquarters in
17   Omaha, Nebraska. Tevra was founded in 2015 by a group of five veterans of the pet products
18   industry. Prior to founding Tevra, they had acquired a tremendous depth and breadth of
19   experience with flea and tick treatments, having worked at Sergeant’s Pet Care Products, Perrigo,
20   Bayer Animal Health, and other leading companies in the industry.
21          7.      Defendant Bayer AG is a corporation organized and existing under the laws of
22   Germany, with a place of business at Kaiser-Wilhelm-Allee 1, 51368 Leverkusen, Germany.
23   Defendant Bayer AG is a German company founded in 1863. It is composed of over 400
24   consolidated companies, including Defendant Bayer Healthcare, LLC and Defendant Bayer
25   Animal Health GmbH. The Bayer conglomerate operates in over 90 countries, employs over
26   115,000 people, and had over $44 billion in sales in 2018.
27          8.      Defendant Bayer HealthCare LLC is a limited liability company organized and
28   existing under the laws of the State of Delaware, with its principal place of business at 100 Bayer

                                                      -2-
                                                            COMPLAINT FOR ANTITRUST VIOLATIONS
       Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 4 of 35



 1   Blvd., Whippany, NJ 07981. Bayer HealthCare LLC is also a wholly owned subsidiary of Bayer
 2   AG. Bayer Animal Health is a division of Bayer HealthCare LLC with its principal place of
 3   business at 12809 Shawnee Mission Parkway, Shawnee, Kansas. The business of Bayer
 4   HealthCare LLC relevant to this action is operated by its division Bayer Animal Health. This
 5   division should not be confused with Defendant Bayer Animal Health GmbH, described below.
 6          9.      Defendant Bayer Animal Health GmbH is a corporation organized and existing
 7   under the laws of Germany, with a place of business at Kaiser-Wilhelm-Allee 50, 51373
 8   Leverkusen, Germany. Bayer Animal Health GmbH is also a wholly owned subsidiary of Bayer
 9   AG. Defendant Bayer Animal Health GmbH should not be confused with the Bayer Animal
10   Health division of Defendant Bayer HealthCare LLC, described above.
11          10.     Bayer Animal Health GmbH, Bayer HealthCare LLC and Bayer AG are affiliated
12   companies under common control and are collectively referred to, for the purposes of this
13   Complaint, as “BAH.” Bayer HealthCare LLC licenses a patent described in this Complaint
14   from Bayer Animal Health GmbH, and these two companies, under the common control of
15   Bayer AG, are jointly engaged in research, development and marketing of BAH products
16   described in this complaint.
17                                   JURISDICTION AND VENUE
18          11.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1337(a),
19   because this action arises under Sections 3, 4 and 16 of the Clayton Act, 15 U.S.C. §§ 14, 15 and
20   26, as well as Section 2 of the Sherman Act, 15 U.S.C. § 2.
21          12.     This Court has personal jurisdiction over each of the defendants, pursuant to
22   Section 12 of the Clayton Act, 15 U.S.C. § 22, because Defendants may be found and transact
23   business in the State of California. This Court also has personal jurisdiction over each defendant
24   because, inter alia, each defendant: (a) transacted business throughout the United States,
25   including in California; (b) researched, developed, sold, shipped, and/or delivered substantial
26   quantities of Imidacloprid products and the Seresto flea collar throughout the United States,
27   including in California; (c) had substantial contacts with the United States, including in
28   California; (d) engaged in anticompetitive agreements with companies in the United States,

                                                     -3-
                                                            COMPLAINT FOR ANTITRUST VIOLATIONS
       Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 5 of 35



 1   including in California, that were directed and had a direct, foreseeable, and intended effect of
 2   causing injury to the business or property of companies and consumers residing in, located in, or
 3   doing business throughout California and the United States; and/or (e) sold and directed their
 4   sale of Imidacloprid products and the Seresto flea collar to retailers throughout the United States,
 5   including in California.
 6          13.     This Court also has personal jurisdiction over BAH because the BAH knew, or
 7   should have known, that their anticompetitive agreements outlined in this Complaint with
 8   nationwide retailers would have the effect of preventing manufacturers of generic Imidacloprid
 9   topicals from competing with BAH and of increasing prices for both retailers and consumers.
10   BAH knew, or should have known, that their anticompetitive agreements had an impact in
11   California, and throughout the United States.
12          14.     Venue is proper in this District because each of the defendants transacts business
13   in this District and may be found in this District, as defined by 15 U.S.C. § 22. Venue is also
14   proper in this District under 28 U.S.C. § 1391(b)(1) and (c)(2) because Defendant Bayer Health
15   Care LLC maintains a facility in which it transacts business at 455 Mission Bay Blvd. South in
16   San Francisco, California, and claims to be third largest biotech employer in the Bay Area.
17   Defendant Bayer Health Care LLC also resides in this District, as it is subject to the Court’s
18   personal jurisdiction with respect to this action for the reasons stated above.
19                               FACTS COMMON TO ALL COUNTS
20          A.      The Relevant Market
21          15.     The relevant market for analyzing the antitrust violations committed by BAH is:
22                  Topical flea and tick products containing Imidacloprid sold at
                    wholesale by manufacturers to Over-The-Counter (“OTC”)
23
                    retailers in the U.S., including the sub-markets of sales to Pet
24                  Specialty Retailers, Online Retailers, and General Retailers, and to
                    distributors who re-sell these products to OTC retailers.
25
26
27
28

                                                      -4-
                                                             COMPLAINT FOR ANTITRUST VIOLATIONS
       Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 6 of 35



 1                    1.     The Product Market
 2              16.   The relevant product market in this case is topical flea and tick products
 3   containing Imidacloprid sold at wholesale by manufacturers to OTC retailers and to the
 4   distributors that supply OTC retailers. For the reasons explained below, the relevant product
 5   market does not include topical products containing Fipronil and non-topical products like flea
 6   collars.
 7              17.   The relevant product market includes sales to OTC retailers, specifically Pet
 8   Specialty Retailers, Online Retailers, and General Retailers, but excludes sales to veterinarians,
 9   for the reasons explained below.
10                           a.      Imidacloprid topicals are distinct and non-interchangeable
11                                   with Fipronil topicals.

12              18.   The active ingredients in flea and tick treatments are insecticides that kill and/or

13   repel fleas and ticks. Some of these insecticides are common agricultural insecticides that are

14   manufactured in enormous quantities and used worldwide. Two common insecticides used for

15   flea and tick protection are Fipronil (which is the active ingredient in the topical treatment

16   Frontline, and generics that compete with Frontline), and Imidacloprid (which is the active

17   ingredient in BAH’s Advantix, and generics that have attempted to compete against Advantix).

18              19.   Because common agricultural insecticides like Fipronil and Imidacloprid are

19   widely available, inexpensive commodities, they usually constitute a small percentage of the cost

20   of flea and tick treatments. Instead, the major costs for most flea and tick treatments are the

21   delivery systems for these active ingredients (such as a collar or a “squeeze-on” topical solution),

22   together with the very substantial costs of obtaining regulatory approval by the U.S.

23   Environmental Protection Agency for the use of the particular formulation of active ingredients

24   in each flea and tick treatment.

25              20.   Flea and tick medications containing Fipronil are not included in the relevant

26   market because such products serve different purposes from Imidacloprid products and are

27   otherwise not interchangeable. Specifically, Imidacloprid formulations sold today are more

28   effective than Fipronil formulations, because they repel fleas and ticks, whereas Fipronil only

                                                       -5-
                                                               COMPLAINT FOR ANTITRUST VIOLATIONS
       Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 7 of 35



 1   kills them. In addition, unlike Fipronil, Imidacloprid kills and repels mosquitoes and repels
 2   biting flies. Thus, many consumers perceive the higher value of Imidacloprid topical
 3   formulations, do not consider them interchangeable with Fipronil topical formulations.
 4   Manufacturers and retailers therefore charge a small but significant and non-transitory increase
 5   in price for Imidacloprid formulations, as compared to Fipronil formulations, and retailers and
 6   consumers do not switch from Imidacloprid to Fipronil formulations in response to that price
 7   difference in numbers sufficient to make the price difference unprofitable.
 8          21.     BAH has extensively advertised the greater effectiveness of its name brand
 9   Imidacloprid topicals, as compared to Fipronil topicals, and contends that its Imidacloprid
10   topicals are superior to Fipronil topicals. BAH specifically states that its Imidacloprid topical
11   repels and kills fleas and ticks, instead of simply killing them. See, e.g., K9 Advantix II protects
12   against more types of ectoparasites than Frontline Plus, available at
13   https://www.bayerdvm.com/static/media/images/pop-up/KPI-PopUp-Modal-k9AdvII.png (last
14   accessed July 22, 2019).
15          22.     Because of the perceived superiority of Imidacloprid formulations over Fipronil
16   formulations, consumers are willing to pay a small but significant non-transitory increase in the
17   price of Imidacloprid formulations, as compared to Fipronil formulations. For example, on July
18   16, 2019, a leading online pet retailer, Chewy.com, advertised a 6 dose package of K9 Advantix
19   II Imidacloprid formulation for $64.59, which is $10.76 per dose. On the same day, the same
20   website advertised a 6 dose package of the Frontline Plus Fipronil formulation for $56.93, which
21   is $9.48 per dose (a 13.5% price difference). Also on July 16, 2019, a leading “brick and
22   mortar” retailer, PetCo, advertised a 2 dose package of the K9 Advantix Imidacloprid
23   formulation on its website for $26.09, which is $13.04 per dose. On the same day the same
24   retailer carried an advertisement on the same website for a 3-dose package of the Frontline
25   Fipronil formulation for $36.49, which is $12.17 per dose (a 7.1% price difference). These
26   prices are summarized in Table 1 below:
27
28

                                                      -6-
                                                             COMPLAINT FOR ANTITRUST VIOLATIONS
       Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 8 of 35



 1    OTC Sub-             Retailer         Fipronil Price       Imidacloprid          Price %
 2    Market                                Per Dose             Price Per Dose        Difference
      Online               Chewy.com        $9.48                $10.76                13.5%
 3    Pet Specialty        PetCo            $12.17               $13.04                7.1%
 4   Table 1 – Difference in Advertised per Dose Prices Between Fipronil and Imidacloprin
     Topicals – July 2019
 5
 6          23.       These price differences are “significant” under the DOJ/FTC Horizontal Merger
 7   Guidelines, which generally consider a 5% price increase to be “small but significant.” (Merger
 8   Guidelines § 4.1.2, available at https://www.ftc.gov/sites/default/files/attachments/merger-
 9   review/100819hmg.pdf). Despite the significant price difference, Imidacloprid formulations do
10   not lose enough sales to Frontline formulations to make the price difference unprofitable.
11   Because a hypothetical monopolist of Imidacloprid topicals could profitably impose a small but
12   significant and non-transitory increase in price without losing enough sales to other products to
13   make the price increase unprofitable (and, in fact, BAH did so as an actual monopolist),
14   Imidacloprid topicals are a relevant product market under Merger Guidelines § 4.1.1.
15          24.       In addition to having distinct formulations, distinct purposes, and distinct pricing
16   structures, the industry recognizes the two types of products as separate from one another.
17   Nielsen, a global measurement and data analytics company in the industry for pet products,
18   tracks data for Fipronil and Imidacloprid separately. Retailers also do not switch products in
19   response to price changes between Fipronil and Imidacloprid because consumers expect retailers
20   to carry both products.
21          25.       Imidacloprid and Fipronil are not interchangeable to Pet Specialty Retailers,
22   Online Retailers, and General Retailers. To remain competitive and to offer the products that
23   customers expect to find, retailers must carry both formulations.
24                           b.       Topical flea and tick medications and delivery systems
25          26.       Distinct, non-interchangeable, products deliver flea and tick treatment to pets in
26   different ways. In 2018, the fastest growing type of flea and tick product was the flea and tick
27   collar, led by BAH’s Seresto flea collar. The Seresto flea collar was a comparatively expensive
28   product, typically offered by retailers in different markets at $40 to $69 per collar, depending on

                                                       -7-
                                                              COMPLAINT FOR ANTITRUST VIOLATIONS
       Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 9 of 35



 1   the market. BAH claims that the Seresto flea collar has a major advantage over other flea and
 2   tick treatment products, because it provides eight months of protection from a single application.
 3           27.     “Topical” liquid treatments that are applied directly to a pet’s skin or fur are
 4   distinct from flea collars. In 2018, topicals accounted for the largest dollar amount of OTC flea
 5   and tick treatment sales.
 6           28.     Flea and tick treatments may also be given to pets orally, but oral treatments must
 7   be obtained from a veterinarian, rather than from a retailer. Other products that contain flea and
 8   tick treatments include shampoos and sprays. Those products account for a small percentage of
 9   total flea and tick treatment sales.
10           29.     The relevant product market in this case does not include non-topical flea and tick
11   medications. Flea collars and topical flea and tick treatments are not interchangeable for most
12   consumers. Some consumers prefer the convenience and ease of using a single flea collar for up
13   to 8 months, but will not accept the frequency and difficulty of applying a topical treatment to
14   their pet. Other consumers prefer the lower per-dose price of topicals and the control they have
15   over when to apply them, but dislike the higher initial cost, smell, and appearance of flea collars.
16   In addition, some consumers do not purchase flea collars due to safety concerns.
17           30.     Similarly, from the perspective of Pet Specialty Retailers and Online Retailers
18   topical products do not represent interchangeable demand with other delivery systems for flea
19   and tick medications like flea collars, shampoos, and baths. Rather, these retailers must carry
20   and sell each of these types of products to remain competitive.
21                   2.      The Geographic Market
22           31.     The geographic market for analyzing the antitrust violations committed by BAH
23   is the entire United States. Manufacturers of Imidacloprid topicals sell those products to retailers
24   with locations throughout the United States, and those retailers subsequently sell the products to
25   consumers in all fifty states.
26
27
28

                                                       -8-
                                                              COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 10 of 35



 1                  3.      The relevant market includes sub-markets of Pet Specialty Retailers,
                            Online Retailers, and General Retailers.
 2
 3          32.     Within a broad product market, well defined sub-markets may exist which, in

 4   themselves, constitute product markets for antitrust purposes.

 5          33.     Almost half of the approximately $270,000,000 in Imidacloprid topicals sold at

 6   wholesale in 2018 were sold to OTC retailers, with the rest purchased by veterinarians.

 7          34.     OTC wholesale sub-markets include Pet Specialty Retailers, such as PetSmart,

 8   PetCo and Pet Sense, Online Retailers like Chewy.com, as well as General Retailers like grocers,

 9   drug stores, and discount stores.

10          35.     In 2018, Pet Specialty Retailers purchased approximately 54% of Imidacloprid

11   topicals sold at OTC wholesale, for about $71,000,000.

12          36.     In 2018, Online Retailers purchased approximately 21% of Imidacloprid topicals

13   sold at OTC wholesale, for about $28,000,000.

14          37.     In 2018, General Retailers purchased approximately 25% of Imidacloprid topicals

15   sold at OTC wholesale, for about $32,000,000.

16          38.     Imidacloprid topical products sold directly or through distributors to Pet Specialty

17   Retailers, Online Retailers, and General Retailers are appropriate relevant sub-markets of the

18   OTC market. These distinct types of retailers re-sell the products to different types of consumers

19   and have different markups from wholesale to retail prices. As set forth below, the same

20   products can be sold at significantly different prices in different sub-markets.

21          39.     Pet Specialty Retailers, Online Retailers, and General Retailers operate in all 50

22   states, and the sale of Imidacloprid topicals to these retailers involves hundreds of millions of

23   dollars in U.S. interstate commerce.

24                          a.      Pet Specialty Retailers

25          40.     The first OTC sub-market for flea and tick treatments is Pet Specialty Retailers,

26   such as PetSmart, PetCo and Pet Sense. Sales to Pet Specialty Retailers accounted for about

27   54% of OTC Imidacloprid topical sales in 2018, or about $71,000,000. Pet Specialty Retailers

28   can often charge higher prices for Imidacloprid topicals than Online Retailers and General

                                                      -9-
                                                              COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 11 of 35



 1   Retailers, because some consumers are attracted to their expertise, selection and perceived
 2   quality.
 3              41.   Pet Specialty Retailers typically demand “vet quality” Imidacloprid topicals that
 4   are not readily available in lower priced distribution channels, such as General Retailers and
 5   Online Retailers.
 6              42.   Pet Specialty Retailers are a lower-margin market for Imidacloprid topicals than
 7   veterinarians, but a higher-margin market compared to General Retailers and Online Retailers.
 8   Pet Specialty Retailers have higher overhead cost than General Retailers that sell many more
 9   items in the same store. Pet Specialty Retailers are also expected to have staff that is trained to
10   give advice on pet products. Pet Specialty Retailers typically need to make a higher margin on
11   their sales, and often mark-up wholesale prices by 75% to set their retail prices.
12                           b.      Online Retailers
13              43.   The second OTC sub-market for flea and tick treatments is Online Retailers (also
14   called “e-commerce,” “internet,” or “web”). Sales to Online Retailers accounted for about 21%
15   of OTC Imidacloprid topical sales in 2018, or about $28,000,000. These retailers charge the
16   lowest prices, but cannot offer face-to-face advice, or the opportunity to examine the products
17   before purchasing them. These retailers are generally chosen by consumers who are most price-
18   sensitive, and who are willing to forgo the advantages of other markets for flea and tick
19   treatments.
20              44.   Online Retailers are the lowest-margin market for Imidacloprid topicals. They
21   have no “brick and mortar” costs, but must appeal to the most price-conscious consumers.
22   Online retailers often mark up wholesale prices 30% to 35% to set their retail prices.
23              45.   To meet the demands of different types of retailers, manufacturers like Tevra
24   typically produce multiple brands of the same formulations, but restrict those brands to different
25   sub-markets of retailers. For example, Tevra produces Vetality, a “vet quality” Imidacloprid
26   topical brand that it restricts to the Pet Specialty Retailer sub-market. Tevra also produces the
27   same formulation under its “TevraPet” brand, which it sells to General Retailers and to Online
28   Retailers.

                                                      -10-
                                                             COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 12 of 35



 1                           c.      General Retailers
 2           46.     Another OTC sub-market for flea and tick treatments is General Retailers, such as
 3   discount chains (ex. Walmart), grocery chains (ex. Kroger) and pharmacy chains (ex. Walgreens)
 4   that do not advertise any particular expertise in pet products, but include them with a wide
 5   variety of other consumer products. Sales to General Retailers accounted for about 25% of OTC
 6   Imidacloprid sales in 2018, or about $32,000,000. General Retailers can still charge higher
 7   prices for Imidacloprid topicals than online retailers, because some consumers want to examine
 8   the products before purchasing them, or like the convenience of having the products available
 9   when they are shopping for other items.
10           47.     General Retailers are a lower-margin market than Pet Specialty Retailers, but a
11   higher-margin market compared to Online Retailers. Because General Retailers operate on a
12   greater scale than Pet Specialty Retailers, they can spread their overhead costs among many
13   more products, and concentrate more on volume and less on margin. General Retailers often
14   mark up wholesale prices 50% to set their retail prices.
15                   4.      The relevant market does not include sales to veterinarians.
16           48.     Veterinarians are an entirely separate market from the OTC retail market. Sales
17   to veterinarians accounted for about 51% of all Imidacloprid topical sales in 2018, or about
18   $136,000,000. Veterinarians are the highest-margin market for Imidacloprid topicals.
19           49.     Because veterinarians have a professional relationship with most of their
20   customers for Imidacloprid topicals, and because of the perceived value of their advice on these
21   treatments, they often mark up the wholesale prices by 100% (doubling or “key-stoning” the
22   wholesale price) to set their retail prices.
23           50.     That veterinarians are outside of the relevant market in this case is particularly
24   evident by the fact that veterinarians typically demand a “vet-only” brand from manufacturers, or
25   even a private label brand that is unique to the specific veterinarian. Indeed, veterinarians
26   generally refuse to buy brands of Imidacloprid topicals that are available in lower-priced sub-
27   markets such as Pet Specialty Retailers, General Retailers, and Online Retailers. Veterinarians
28   generally insist on some type of “exclusivity” in the Imidacloprid topicals they buy to enhance

                                                      -11-
                                                              COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 13 of 35



 1   the perceived value of those treatments and the veterinarian’s advice on their use, in the minds of
 2   consumers to whom the products are resold.
 3          51.       Consumer preferences are relevant here to the extent they drive the retailers’
 4   demand for products. Veterinarians resell Imidacloprid topicals to consumers with whom they
 5   have a professional relationship, and who rely on their professional advice. Veterinarians can
 6   charge a higher price for Imidacloprid topicals, which are ancillary to their professional practice.
 7          52.       Approximately 49% of all Imidacloprid topicals in the U.S. were not sold by
 8   veterinarians, but through the separate and distinct OTC market, and its well-defined sub-
 9   markets of Pet Specialty Retailers, General Retailers, and Online Retailers.
10          53.       Pet Specialty Retailers, General Retailers, and Online Retailers are distinct sub-
11   markets for Imidacloprid topicals, and veterinarians are part of an entirely separate market. They
12   do not represent interchangeable demand, from the perspective of Tevra and other manufacturers
13   of generic flea and tick medications. These four different types of retailers serve four different
14   groups of core customers, each with different price sensitivities and buying habits. Evidence of
15   this can be seen in the four different prices points offered by sellers in the four different markets
16   for the same product – BAH’s Seresto flea collar. Table 2 below summarizes data collected in
17   July 2019:
18
      Market               Advertised Price of Seresto Flea        Source of Advertised Price
19                         Collar
20    Veterinarian         $62                                     https://www.plazaanimalclinic.com
      Pet Specialty        $58                                     https://www.petsmart.com
21
      General Retail       $52 (2 pack)                            https://www.walmart.com
22    Online               $40                                     https://www.petcaresupplies.com
23   Table 2 – Advertised Prices of Seresto Flea Collar in Different Markets
24
25          54.       The products sold to veterinarians, Pet Specialty Retailers, General Retailers, and

26   Online Retailers are not interchangeable from a supply standpoint either. As explained above,

27   the same manufacturers sell different brands of products to veterinarians, Pet Specialty Retailers,

28   General Retailers, and Online Retailers. Veterinarians will often purchase the “vet only” brands

                                                      -12-
                                                              COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 14 of 35



 1   and refuse to purchase the “vet quality” brands sold at Pet Specialty Retailers. In turn, General
 2   Retailers and Online Retailers do not typically have the same restrictions, but they, like Pet
 3   Specialty Retailers, cannot access “vet only” brands.
 4          55.        For example, Tevra carries two separate Imidacloprid topicals. One is Vetality’s
 5   Avantect II, which is exclusively marketed to Pet Specialty Retailers. The other is TevraPet’s
 6   Activate II, which is exclusively marketed to Online Retailers and General Retailers. Tevra does
 7   not manufacture Imidacloprid products sold to veterinarians. Tevra and many other
 8   manufacturers of Imidacloprid topicals do not market their products to veterinarians because
 9   large veterinarian chains often carry their own private label brands or refuse to purchase generic
10   Imidacloprid, and sales to smaller veterinary practices increase the transaction costs to
11   manufacturers.
12          56.        BAH acknowledges that it sells its products into different markets. On its official
13   website https://jobs.bayer.com, Bayer advertised for an executive to work with “the different
14   customer segments (types of producers, veterinarians, retailers etc.).”
15          B.         Generics lowered prices of Fipronil flea and tick medications.
16          57.        In 1997, Merial (later purchased by Boehringer-Ingelheim) introduced its
17   Frontline topical formulation of Fipronil to the U.S. market. Frontline has remained the single
18   best-selling brand of Fipronil topical since that time.
19          58.        Beginning in 2011, generic Fipronil topicals, which compete directly with
20   Frontline, entered the U.S. marketplace. By 2018, generic Fipronil topicals accounted for
21   approximately 52% of Fipronil topical sales, with Frontline still accounting for about 48%.
22   Unlike Fipronil, as of today 85% of the relevant market is controlled by BAH.
23          59.        The results of generic Fipronil topicals entering the separate market for Fipronil
24   topicals have been more competition, lower prices, and more choices for retailers and consumers
25   in that market.
26
27
28

                                                       -13-
                                                               COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 15 of 35



 1           C.      BAH has prevented generics from entering the relevant market.
 2                   1.      Imidacloprid products, including Advantix
 3           60.     In 2002, BAH introduced its Advantage line of Imidacloprid topicals, which now
 4   includes Advantage II, K9 Advantix-II, and other similar brand names sold by BAH.
 5           61.     BAH filed a lawsuit against the first manufacturer of generic Imidacloprid
 6   topicals that attempted to enter the OTC market, and its sub-markets. On September 26, 2016,
 7   the generic manufacturer CAP IM Supply, Inc. was granted conditional registration by EPA for
 8   its generic Imidacloprid topical.
 9           62.     On May 22, 2017, three Bayer entities, including Defendant Bayer Health Care,
10   LLC and Defendant Bayer Animal Health GmbH filed a patent infringement lawsuit against
11   CAP IM Supply, Inc. in U.S. District Court for the District of Delaware. This lawsuit was
12   shortly settled and, upon information and belief, CAP IM began paying BAH royalties for the
13   use of its patented formula.
14           63.     Imidacloprid topicals produced by CAP IM have been sold in the U.S. by several
15   companies including TruRx and PetIQ, under various brand names including Advecta, PetLock
16   and ParaDefense. Upon information or belief, these sales do not represent true generic
17   competition against BAH, but rather are licensed products, for which BAH profits through its
18   receipt of royalties.
19           64.     As set forth below, BAH has illegally maintained its monopoly and prevented the
20   entry of true generic Imidacloprid topicals into the pet specialty and online markets by forcing
21   retailers to agree not to carry generic Imidacloprid topicals and by tying the purchase of its
22   Advantix topicals to its extremely successful Seresto flea collar.
23           65.     The results of BAH’s illegal, anticompetitive, and exclusionary actions have been
24   less competition, higher prices, and fewer choices for retailers and consumers.
25                   2.      Flea and tick collars, including Seresto
26           66.     Another market is flea collars, including the Seresto flea collar manufactured by
27   BAH, sold at wholesale by manufacturers to OTC Retailers and the distributors that supply OTC
28   Retailers. As set forth below, the Seresto flea collar has, upon information and belief, been used

                                                     -14-
                                                             COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 16 of 35



 1   by BAH as part of an illegal tying scheme, designed to maintain its monopoly in sales of
 2   Imidacloprid topicals to OTC retailers.
 3          67.     BAH began manufacturing the Seresto flea collar in 2011-2012. The active
 4   ingredients in the Seresto flea collar are imidacloprid (10%) and flumethrin (4.5%).
 5          68.     The Seresto flea collar claims to be an “odorless, non-greasy collars” that kills
 6   and repels fleas and ticks on dogs for eight months. See BayerDVM for U.S. Veterinary
 7   Professionals, available at https://www.bayerdvm.com/products/seresto-for-dogs/ (last visited
 8   July 22, 2019).
 9          69.     The Seresto flea collar is protected by U.S. Patent No. 7,910,122B2.
10          70.     Last year, Seresto became the “largest brand in the history of Animal Health at
11   Bayer,” according to the Head of Marketing at Bayer Animal Health. In 2018, Seresto achieved
12   270,000,000€ in sales with a production record of 13 million collars. It is registered in 78
13   countries, and Seresto recently became available in China.
14          71.     In its 2018 Annual Report, Bayer reported that the Seresto flea collar was one of
15   four best-selling BAH products. According to the Annual Report, sales of its Seresto flea collar
16   “achieved continued strong growth” from “higher volumes in the United States and Europe.”
17          72.     According to a study posted on the Bayer DVM website, 97% of veterinarians
18   were satisfied or very satisfied with the Seresto flea collar for dogs or cats after 8 months.
19   Similarly, 94% of veterinarians were likely or very likely to recommend the Seresto flea collar
20   for their dog or cat patients. According to the study, clients also had similar satisfaction rates.
21          73.     Given the strong sales of the Seresto flea collar, Seresto is a “must have” product
22   for Pet Specialty Retailers and Online Retailers.
23                  3.      Registration of insecticides with EPA and “exclusive use”
24          74.     The insecticides used as active ingredients in flea and tick treatments are
25   regulated by the U.S. Environmental Protection Agency, under the Federal Insecticide, Fungicide
26   and Rodenticide Act (FIFRA), 7 U.S.C. § 136a, et seq. This statute requires that manufacturers
27   of insecticides register each formulation before offering it for sale in the U.S.
28          75.     To obtain EPA registration under FIFRA for the use of an insecticide formulation,

                                                      -15-
                                                              COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 17 of 35



 1   a company must submit detailed scientific data demonstrating the safety and effectiveness of that
 2   use of the insecticide formulation.
 3          76.     If the EPA agrees to register the use of an insecticide formulation, the registering
 4   company has an “exclusive use” of the data used to register that formulation for a period of 10
 5   years after registration, pursuant to FIFRA, 7 U.S.C. § 136a, et seq.
 6          77.     The 10-year “exclusive use” period created by FIFRA registration effectively
 7   gives the owner a monopoly for products produced by the registering company.
 8          78.     The 10-year exclusive use period under FIFRA has expired for both Fipronil and
 9   Imidacloprid topicals, which effectively means that generics of those products can be
10   manufactured by competitors of the brand name manufacturers.
11          79.     However, BAH registered the formulation of the Seresto flea collar with the U.S.
12   Environmental Protection Agency, and it currently has an exclusive use of the formulation used
13   in the Seresto flea collar for several more years. In effect, this means that BAH has a monopoly
14   over the Seresto flea collar and that generic manufacturers like Tevra cannot produce a product
15   with the same formulation.
16                  4.      BAH’s market power in the Seresto flea collar
17          80.     BAH has substantial market power in its Seresto flea collar product, which is sold
18   to OTC retailers in a separate market for flea collars, for at least five reasons.
19          a.      First, the Seresto flea collar is protected by U.S. Patent No. 7,910,122B2.
20          b.      Second, by registering the formulation of its Seresto collar with the
21                  Environmental Protection Agency, pursuant to the Federal Insecticide, Fungicide
22                  and Rodenticide Act, (FIFRA) 7 U.S.C. §136a, BAH has exclusive use of the data
23                  used to register the formulation for a period of ten years following the
24                  registration, which effectively gives BAH a monopoly on the use of the
25                  formulation.
26          c.      Third, BAH dominated the market for flea collars, with an extraordinary 62%
27                  share of total flea collar sales for its Seresto flea collar.
28          d.      Fourth, BAH’s Seresto flea collar enjoyed a substantial price differential over

                                                       -16-
                                                               COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 18 of 35



 1                  other flea collars, selling for at least double, and up to ten times more, than other
 2                  flea collars.
 3          e.      Fifth, multiple retailers told Tevra that they could not carry its generic
 4                  Imidacloprid topical because they needed to comply with BAH’s rebate program
 5                  which, upon information and belief, includes the Seresto flea collar.
 6          81.     As a result of its Seresto flea collar, BAH has at least 62% of flea collar sales to
 7   OTC Retailers. This share continues to grow every year.
 8          D.      Tevra’s attempts to enter the OTC market for Imidacloprid topicals
 9          82.     In 2016, Tevra created detailed sales forecasts for both its generic Fipronil
10   topicals, and its generic Imidacloprid topicals. Tevra recognized that it could sell several times
11   more generic Imidacloprid topicals than generic Fipronil topicals, due to several factors.
12          a.      First, by 2016, the market for Imidacloprid topicals was expanding, while the
13                  market for Fipronil topicals was shrinking.
14          b.      Second, the Fipronil topical market was already crowded with generic
15                  competition. Velcera’s “Pet Armor” generic Fipronil topical entered the market
16                  to compete with the name brand Frontline in 2011. Since that time at least four
17                  other manufacturers had entered the market for Fipronil topicals. This crowded
18                  market for Fipronil topicals made it difficult for another entrant, like Tevra, to
19                  obtain sales and market share.
20          c.      Third, when Tevra was formed in 2015, there were no generic Imidacloprid
21                  topicals being sold in either the pet specialty market or the online market. No
22                  generic Imidacloprid topicals had been patented, or registered by the EPA, at that
23                  time.
24          d.      Fourth, generic Imidacloprid topicals could be sold at higher prices than generic
25                  Fipronil topicals, because BAH had acquired a monopoly with its Advantix name
26                  brand due to its patents and its prior “exclusive use” from its EPA registration.
27          e.      Fifth, as set forth in ¶22 and Table 1, above, consumers were willing to pay more
28                  for Imidacloprid topicals than for Fipronil topicals.

                                                     -17-
                                                             COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 19 of 35



 1           83.       Tevra immediately went to work licensing a generic Fipronil topical to compete
 2   against Boehringer’s name brand Frontline, as well as registering a generic Imidacloprid topical
 3   to compete against BAH’s name brand Advantix.
 4           84.       Tevra applied for EPA registration of its generic Imidacloprid topical. The EPA
 5   granted the registration of Tevra’s generic Imidacloprid topical in 2017.
 6           85.       Even before EPA registration was complete, Tevra hired a sales team of
 7   professionals with experience in the industry, and aggressively pursued sales in the pet specialty
 8   sub-market and online sub-market to begin promoting Tevra’s generic flea and tick treatments.
 9   Beginning in 2016, Tevra’s salespersons met with representatives of numerous pet specialty and
10   online retailers, including those identified below as Retailer A, Retailer B, Retailer C, Retailer D,
11   and Retailer E.
12                     1.     Tevra’s successful entry into separate Fipronil topical market
13           86.       In 2017, Tevra made its first sales of its generic Fipronil topical. Because Tevra’s
14   product was a less expensive, equally effective alternative to Frontline, Tevra was able to
15   demonstrate to retailers that carrying Tevra’s generic Fipronil topical would increase sales and
16   profits for the retailers.
17           87.       Attracted by the price and profitability advantages of Tevra’s generic Fipronil
18   topical, retailers began buying it in large quantities. Tevra made a profit of over $2.4 Million
19   from online and pet specialty sales of its generic Fipronil topical in 2018.
20                     2.     Tevra was foreclosed from entering the Imidacloprid topical market
21           88.       Tevra’s attempts to sell its less expensive, equally effective, generic Imidacloprid
22   topical in the OTC market, including the Pet Specialty sub-market and Online sub-market, have
23   been foreclosed by BAH’s illegal exclusive dealing and tying schemes used to maintain its
24   monopoly, as described below.
25           89.       Tevra attempted to sell its generic Imidacloprid topical to some of the same Pet
26   Specialty Retailers and the same Online Retailers that were already carrying Tevra’s generic
27   Fipronil topical. However, as set forth in ¶91 to ¶109, below, numerous retailers refused to carry
28   Tevra’s generic Imidacloprid topical, and five of those retailers, or their distributors, explicitly

                                                       -18-
                                                               COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 20 of 35



 1   cited BAH’s rebate program that, upon information and belief, includes the Seresto flea collar, as
 2   the reason for their refusal. These retailers have refused to carry generic Imidacloprid topicals
 3   from Tevra, even though several of them sell generic Fipronil.
 4           90.      In 2018, Tevra sold almost none of its generic Imidacloprid topical into the Pet
 5   Specialty sub-market, or the Online sub-market, and made a total profit of only $402,000 in
 6   those markets.
 7           E.       BAH’s Secret Bundled Loyalty Rebate Illegally Foreclosed Entry into the
 8                    OTC Retail Market for Imidacloprid Topicals

 9                    1.     Statements by Retailers Describing the Secret Bundled Loyalty
                             Rebate
10
             91.      None of the OTC Retailers to whom Tevra attempted to sell its generic
11
     Imidacloprid topical provided Tevra with a copy of the BAH rebate program, presumably
12
     because BAH has imposed a condition of secrecy. The exact details of the rebate program are in
13
     the possession and control of the Defendant BAH, and Tevra can only describe BAH’s Secret
14
     Bundled Loyalty Rebate upon information and belief, based on the facts that it has learned from
15
     retailers, as set forth below.
16
             92.      To protect the identities of the retailers that described BAH’s Secret Bundled
17
     Loyalty Rebate to Tevra, they will be referred to as “Retailer A, Retailer B, etc.” A key showing
18
     the identity of each retailer will be filed under seal with the Court, if required. Retailers A, B,
19
     and C are part of the Online sub-market, while Retailers D, E and F are part of the Pet Specialty
20
     sub-market.
21
             93.      Tevra began discussions to sell generic Imidacloprid topicals with Retailer A in
22
     the fall of 2016. In 2017, a representative of Retailer A told a Tevra salesperson that Retailer A
23
     “had a contract with Bayer and could not offer a generic to K9 Advantix II,” or words to that
24
     effect. Retailer A also told another Tevra salesperson “that they had an agreement with Bayer
25
     that prevented them from offering a generic to Bayer’s K9 Advantix,” or words to that effect.
26
             94.      In July 2018, Tevra salespersons again met with representatives from Retailer A
27
     and discussed the possibility of Retailer A carrying Tevra’s generic Imidacloprid topical in
28
     competition with BAH’s K9 Advantix II. A representative of Retailer A told a Tevra salesperson
                                                      -19-
                                                              COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 21 of 35



 1   that “they understand the opportunity but need to be able to make up potential lost marketing
 2   dollars from Bayer,” or words to that effect.
 3              95.    In October 2018, a Tevra salesperson spoke with a representative of Retailer A
 4   who told the Tevra salesperson that Retailer A “is trying to work with Bayer on the contract.
 5   There was some old language in the old agreement that either prevented [Retailer A] from
 6   offering a generic or featuring ‘Compares to’ or contains the same active ingredient,” or words to
 7   that effect.
 8              96.    In 2019, Retailer A told a representative from Tevra that “they would lose $3
 9   million dollars in net margin taking into account the reduced Bayer rebate vs. what they thought
10   they would make in margin selling [Tevra’s] product,” or words to that effect.
11              97.    Retailer A ultimately refused to purchase and stock Tevra’s generic Imidacloprid
12   topical.
13              98.    In 2018, Tevra salespersons were attempting to convince Retailer B to carry
14   Tevra’s generic Imidacloprid topical. A representative of Retailer B told one of Tevra’s
15   salespersons that Retailer B would not carry Tevra’s generic Imidacloprid topical because “it
16   was a conflict of interest given the recent Bayer ‘no generic’ as to pulling advertising funding
17   and lucrative rebates,” or words to that effect.
18              99.    Retailer B ultimately refused to purchase and stock Tevra’s generic Imidacloprid
19   topical.
20              100.   In 2018, salespersons for Tevra made an initial presentation to Retailer C. During
21   that initial presentation, a representative of Retailer C stated that “they had an agreement with
22   Bayer.” Retailer C did not carry any generics that compete directly against Bayer flea and tick
23   treatments as of December 2018.
24              101.   In 2019, a sales person for Tevra had a discussion with a representative of
25   Retailer C in which the representative described Retailer C’s “program with Bayer and not
26   allowing any generic equivalents,” or words to that effect.
27              102.   Retailer C ultimately refused to purchase and stock Tevra’s generic Imidacloprid
28   topical.

                                                        -20-
                                                               COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 22 of 35



 1              103.   In the summer of 2018, Tevra salespersons made presentations to Retailer D
 2   showing the sales and profitability advantage of Tevra’s generic Imidacloprid topical. A
 3   representative of Retailer D later told a Tevra salesperson that Retailer D had “no interest in Own
 4   Brands or generic compromise as the Bayer rebates are HUGE,” or words to that effect.
 5              104.   Retailer D ultimately refused to purchase and stock Tevra’s generic Imidacloprid
 6   topical.
 7              105.   In February 2017, a salesperson for Tevra informed Retailer E that Tevra had just
 8   received EPA registration for its generic Imidacloprid topical. In March 2017, Tevra made an
 9   offer to Retailer E with significant incentives to encourage Retailer E to carry Tevra’s generic
10   Imidacloprid topical. Retailer E directed Tevra to discuss the sale of Tevra’s product through the
11   distributor to Retailer E. In discussions with the distributor, Tevra salespersons were told of the
12   existence of a “Bayer agreement,” and were told that “they were going to let us know if the
13   agreement prohibits them from adding another Imidacloprid product.”
14              106.   Retailer E ultimately refused to purchase and stock Tevra’s generic Imidacloprid
15   topical.
16              107.   An affiliate of Retailer F also told Tevra Bayer was trying to “bundle” its rebate
17   program for both Retailer F and the affiliate. The affiliate then stopped negotiating with Tevra,
18   because of the Bayer rebate program. Retailer F and its affiliate ultimately refused to purchase
19   and stock Tevra’s generic Imidacloprid topical.
20              108.   Together, Retailers A, B, and C represent over 75% of the Online Retailer sub-
21   market.
22              109.   Together, Retailers D, E, and F represent over 70% of the Pet Specialty Retailer
23   sub-market.
24
25
26
27
28

                                                       -21-
                                                               COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 23 of 35



 1                     2.     “Bundled Loyalty Rebates”
 2          110.       “Bundled loyalty rebates” like the ones imposed by BAH penalize retailers for
 3   purchasing from competitors.
 4          111.       “Bundled loyalty rebate” schemes explicitly measure a retailer’s purchases from
 5   competitors, and penalize a retailer for purchasing too much from competitors, which can injure
 6   competition, coerce retailers into buying unwanted products at higher prices, and decrease
 7   consumer choice in the market.
 8          112.       To foreclose competition from Tevra and other generic Imidacloprid topical
 9   producers, BAH created its “Secret Bundled Loyalty Rebate” scheme that contains an illegal “no
10   generics” condition, agreement or understanding, and that illegally ties its patented, EPA-
11   registered “exclusive-use” Seresto flea collar (in which it has tremendous market power as set
12   forth in ¶80 to ¶81) to the purchase of its name brand Advantix Imidacloprid topicals.
13          113.       When Tevra offered its lower-priced generic Imidacloprid topical to retailers,
14   some of whom had already bought Tevra’s generic Fipronil topical, it ran into the
15   insurmountable barrier of BAH’s Secret Bundled Loyalty Rebate. As set forth at ¶91 to ¶109,
16   multiple retailers told Tevra that they could not carry its generic Imidacloprid topical because of
17   BAH’s rebates.
18          F.         Reasonable inferences about BAH’s Secret Bundled Loyalty Rebate
19          114.       BAH forced retailers to keep the details of its bundled loyalty rebate scheme
20   secret, so that no competitor could bid against BAH on a head-to-head basis.
21          115.       In their attempts to overcome the barrier created by BAH’s Secret Bundled
22   Loyalty Rebate, Tevra and other generic makers are in the difficult position of having to infer the
23   terms and conditions of the BAH rebate scheme from the limited information they can glean
24   from retailers.
25          116.       As set forth in ¶96, Retailer A told Tevra that it would lose a net $3 million from
26   the BAH Secret Bundled Loyalty Rebate if it purchased Tevra’s generic Imidacloprid topical.
27   This shows the magnitude of the barrier to entry erected by the BAH Secret Bundled Loyalty
28   Rebate.

                                                       -22-
                                                               COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 24 of 35



 1          117.    The statements of the retailers to Tevra set forth in ¶91 through ¶106, above allow
 2   one to draw the following two reasonable inferences about the BAH rebate program.
 3          118.    First, it is reasonable to infer that the rebate must cover a “bundle” of BAH
 4   products, not just BAH’s Advantix Imidacloprid topicals. The threat of a $3 million net loss in
 5   rebates that Retailer A described in ¶96, above could not possibly have involved a single product
 6   line like Imidacloprid topicals, but would need to include other products, like BAH’s best-
 7   selling, “must-have” Seresto flea collar.
 8          119.    Second, the statements of the retailers create a reasonable inference that the BAH
 9   rebates are based on “loyalty” to BAH and explicitly rewards retailers for refusing to do business
10   with BAH’s competitors. Multiple retailers each separately told Tevra that they had a contract
11   with BAH that prohibited them from carrying generic alternatives to BAH’s products.
12          120.    BAH acknowledges that it operates loyalty rebate programs. It advertised a job
13   on its official website https://jobs.bayer.com for an executive whose duties included “loyalty
14   rebates.”
15          G.      BAH required exclusive dealing using the Secret Bundled Loyalty Rebate.
16          121.    BAH used its Secret Bundled Loyalty Rebate to force retailers into an illegal
17   exclusive dealing scheme, under which they agree not to purchase or carry generic alternatives to
18   BAH’s name brand Imidacloprid topicals.
19          122.    Upon information and belief, and drawing reasonable inferences from the facts set
20   forth in this complaint, the Secret Bundled Loyalty Rebate contained a “no generics” condition,
21   agreement or understanding that prevented retailers from purchasing or carrying lower-cost
22   generic alternatives to BAH’s name brand Imidacloprid topicals.
23          123.    In addition to the “no generics” condition, the Secret Bundled Loyalty Rebate also
24   forced retailers into an illegal exclusive dealing scheme by conditioning the size of the rebate on
25   the purchase of the entire bundle of BAH products, thereby excluding the products of
26   competitors.
27
28

                                                     -23-
                                                            COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 25 of 35



 1           H.     BAH tied Advantix to the Seresto flea collar using the Secret Bundled
                    Loyalty Rebate.
 2
 3           124.   BAH also used its Secret Bundled Loyalty Rebate to “tie” purchases of its name

 4   brand Advantix Imidacloprid topicals to purchases of its “must-have” Seresto Flea Collar.

 5           125.   Upon information and belief, and drawing reasonable inferences from the facts set

 6   forth in this Complaint, the Secret Bundled Loyalty Rebate was structured so that a retailer (such

 7   as Retailer A, described in ¶93 to ¶97, above) would lose a “HUGE” amount of rebates (to quote

 8   Retailer D in ¶103, above) if the retailer did not demonstrate loyalty by purchasing all of the

 9   bundled BAH products, including BAH’s higher-cost Advantix Imidacloprid topicals. Retailer

10   A calculated that it would lose a net $3 Million in BAH rebates by purchasing Tevra’s generic

11   Imidacloprid topical, even though Tevra’s product was less expensive and could be re-sold at a

12   higher profit margin.

13           126.   Tevra and other generic manufacturers cannot offer a generic version of the

14   Seresto flea collar. As explained above in ¶79, BAH has “exclusive use” under FIFRA over the

15   formulation for the Seresto flea collar for several more years, so generic manufacturers of flea

16   and tick medication cannot compete with BAH’s illegal bundling and tying agreement.

17           127.   Given the popularity of the Seresto flea collar with consumers and the fact that no

18   other manufacturer can make a generic version of that product, retailers need to carry the Seresto

19   flea collar to compete with other retailers in their selection of products. And they also need to

20   obtain the BAH rebate on the entire bundle of BAH products, to offset the high price of the

21   Seresto Flea Collar and enable them to compete with other retailers on the price of the Seresto

22   flea collar.

23           128.   Because of the Secret Bundled Loyalty Rebate, the only viable economic option

24   for retailers was to purchase the bundled Advantix products (the tied products) together with the

25   Seresto Flea Collar (the tying product).

26           129.   BAH structured its Secret Bundled Loyalty Rebate such that the purchase of the

27   tied product (BAH’s name brand Imidacloprid topicals) with the tying product (BAH’s “must

28   have” Seresto flea collar) is the only viable economic option for retailers. Even if BAH were

                                                     -24-
                                                            COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 26 of 35



 1   willing to sell its Seresto flea collar without the concomitant purchase of its Imidacloprid
 2   topicals, this would not be a viable economic option for retailers because they could not resell
 3   the Seresto flea collar at a competitive price if they did not receive the rebate on that collar. If
 4   other similarly situated retailers are receiving a rebate on the Seresto flea collar, and can resell
 5   that collar at a price that reflects the rebate, the only viable economic option for a retailer is to
 6   comply with BAH’s Secret Bundled Loyalty Rebate, in order to be able to sell the Seresto flea
 7   collar at a competitive price.
 8           I.      Anti-Competitive Effects of BAH’s Conduct
 9           130.    BAH’s illegal Secret Bundled Loyalty Rebate substantially lessened competition
10   and tended to create and maintain a monopoly in the relevant market for Imidacloprid topicals
11   sold at wholesale to OTC Retailers and the sub-markets for Imidacloprid topicals sold to Online
12   Retailers and Pet Specialty Retailers. It also had the following anti-competitive effects:
13           a.      Tevra, and other sellers of generic Imidacloprid topicals, were substantially
14                   foreclosed from entering the market for Imidacloprid topicals.
15           b.      Retailers were prevented from purchasing lower-cost, equally-effective, generic
16                   Imidacloprid topicals, causing them to pay higher prices and make less profit.
17           c.      Retailers were prevented from offering consumers a wider selection of
18                   Imidacloprid topicals.
19           d.      Retailers were coerced into buying unwanted quantities of BAH’s name brand
20                   Imidacloprid topicals, causing them to pay higher prices and make less profit.
21           e.      Consumers were prevented from purchasing lower-cost, equally effective,
22                   Imidacloprid topicals, causing them to pay higher prices, and
23           f.      Consumers were denied choices of competing Imidacloprid topicals.
24           J.      Lack of Pro-Competitive Justification for BAH’s Actions
25           131.    There are no pro-competitive justifications for the Secret Bundled Loyalty
26   Rebate. The Secret Bundled Loyalty Rebate: (1) contains an illegal condition, agreement or
27   understanding that “no generics” would compete against Advantix, and also (2) leverages BAH’s
28   market power in the Seresto flea collar to prevent retailers from carrying lower-cost, equally

                                                       -25-
                                                               COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 27 of 35



 1   effective generics and coerce them into buying unwanted quantities of BAH’s name brand
 2   topicals. The Secret Bundled Loyalty Rebate damages competition, raises prices, and diminishes
 3   choices for retailers, distributors, and consumers.
 4          K.      Antitrust Injury
 5          132.    Tevra has suffered injuries of the type that U.S. antitrust laws were intended to
 6   prevent, and those injuries flow directly and proximately from BAH’s illegal Secret Bundled
 7   Loyalty Rebate. The Secret Bundled Loyalty Rebate reduced competition, and Tevra was
 8   injured by the reduction in competition.
 9          133.    BAH’s illegal Secret Bundled Loyalty Rebate substantially foreclosed Tevra from
10   entering the pet specialty market and the online market for Imidacloprid topicals, thereby causing
11   Tevra to lose prospective profits on the sale of its generic Imidacloprid topical.
12          134.    Tevra was nearly 100% foreclosed from the Pet Specialty and Online sub-markets
13   of the OTC market for Imidacloprid topicals, which prevented it from competing for nearly
14   $100,000,000 in sales to Pet Specialty and online retailers.
15          135.    Even using the broader measure of all OTC market for Imidacloprid topicals
16   (including General Retail), Tevra was still foreclosed from about 75% of possible sales to OTC
17   Retailers.
18          136.    BAH’s illegal Secret Bundled Loyalty Rebate substantially lessened competition
19   and tended to create and maintain a monopoly, by keeping generic Imidacloprid topicals out of
20   the pet specialty market and the online market, thereby causing Tevra to lose prospective profits
21   on the sale of its generic Imidacloprid topical.
22          L.      Tevra has attempted to mitigate its damages, but has been unable to obtain
23                  interchangeable demand for its products.

24          137.    Tevra has made numerous attempts to mitigate its damages by selling its generic

25   Imidacloprid topicals wherever, and to whomever, it can. Tevra has sold small quantities of its
26   products to small independent pet stores, and has sold to general retailers wherever possible.
27
     Tevra has also sold its products direct to consumers, through its own website and through
28
     Amazon. However, as set forth below, these direct-to-consumer sales are in a completely
                                                        -26-
                                                               COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 28 of 35



 1   different market than the OTC Retailer market and sub-markets where Tevra was foreclosed by
 2   BAH’s illegal acts, and do not represent interchangeable demand with the OTC Retail market.
 3
            138.    Direct sales to consumers do not represent interchangeable demand for Tevra and
 4
     other manufacturers that have been foreclosed from selling into the OTC Retail market and its
 5
     sub-markets. This is because direct sales to consumers involve a completely different cost
 6
 7   structure, profit margin, and risk structure, in the following respects.

 8
            a.      Direct-to-consumer sales require manufacturers to create and implement their
 9
                    own marketing strategies, rather than relying on retailers for this marketing.
10
            b.      Direct-to-consumer sales require manufacturers to create and implement their
11
                    own advertising strategies, to drive consumers to themselves, rather than to
12
                    retailers who would be reselling their products.
13
            c.      Direct-to-consumer sales require manufacturers to create websites, with attractive
14
                    user interfaces, for consumers to use.
15
            d.      Direct-to-consumer sales require manufacturers to develop and implement search
16
                    engine optimization procedures, and other techniques to drive consumer traffic to
17
                    their websites.
18
            e.      Direct-to-consumer sales require manufacturers to set up payment processing
19
                    procedures with credit card processors and other forms of payment, such as
20
                    PayPal.
21
            f.      Direct-to-consumer sales require manufacturers to build and operate order
22
                    fulfillment structures, including warehouses in which consumer orders are
23
                    assembled and packed.
24
            g.      Direct-to-consumer sales require manufacturers to set up and operate delivery
25
                    structures, including contracts with carriers, delivery services, and postal services.
26
            h.      Direct-to-consumer sales require manufacturers to have a customer service
27
                    operation that can help consumers and resolve their problems.
28
            i.      Direct-to-consumer sales require manufacturers to process returns, redeliveries,
                                                      -27-
                                                              COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 29 of 35



 1                  and credits for thousands of consumers, as opposed to just a few retailers.
 2          j.      Direct-to-consumer sales require manufacturers to have contracts with online
 3                  market places, such as Amazon, and to comply with their numerous rules and
 4                  procedures.
 5          k.      Direct-to-consumer sales subject manufacturers to the additional risks of
 6                  complying with consumer protection laws in all 50 states.
 7          M.      Tevra Has Been Damaged and Continues to be Damaged by BAH’s Anti-
 8                  Competitive Conduct.

 9          139.    Tevra was damaged by BAH’s Secret Bundled Loyalty Rebate, which was used to
10   carry out both an illegal exclusive dealing scheme, and an illegal tying scheme. These schemes
11   foreclosed Tevra from entering the Pet Specialty sub-market and the Online sub-market with its
12   generic Imidacloprid topical, and caused it to lose the prospective profits it would have earned,
13   as described in ¶140 to ¶143, below.
14          140.    One way to estimate Tevra’s lost profits caused by BAH’s Secret Bundled
15   Loyalty Rebate is to compare Tevra’s 2016 projections of its future sales of its generic Fipronil
16   products and its generic Imidacloprid products to its actual sales of these products.
17          141.    Tevra’s 2016 projections of its future sales of its generic Fipronil products were
18   reasonably accurate, and Tevra actually sold more generic Fipronil products than it projected, as
19   shown in Table 3, below.
20
         Year        Projected Online        Actual Online          Projected Pet        Actual Pet
21                    Fipronil Sales         Fipronil Sales       Specialty Fipronil      Specialty
                                                                        Sales           Fipronil Sales
22
        2017             $85,179                $61,322               $133,093               $190,505
23      2018            $689,947              $1,986,219             $1,078,052              $2,319,479
24      2019           $1,294.716               Est. $2M             $2,023,011              Est. $3M
      TOTALS           $2,069,841             $4,047,541             $3,234,156              $5,448,662
25
26                         Table 3 – Projected and Actual Sales of Fipronil by Tevra

27
            142.    In 2016, Tevra also made projections for the future sales of its generic
28
     Imidacloprid products. However, BAH’s Secret Bundled Loyalty Rebate foreclosed Tevra from
                                                     -28-
                                                              COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 30 of 35



 1   entering the online sub-market and pet specialty sub-market with its generic Imidacloprid
 2   topicals. Tevra’s projections, which should have been as accurate as its Fipronil projections, and
 3   the actual sales into the foreclosed markets, are set forth in Table 4, below.
 4
 5      Year         Projected Online         Actual Online          Projected Pet           Actual Pet
                    Imidacloprid Sales      Imidacloprid Sales         Specialty             Specialty
 6                                                                 Imidacloprid Sales       Imidacloprid
                                                                                               Sales
 7
        2017            $5,016,213               $119,040              $4,859,458             $413,979
 8      2018            $9,278,240                $17,267              $8,988,295             $549,652
 9      2019           $13,823,310             Est. $13,500            $13,391,380         Est. $506,925
      TOTALS           $28,117,813               $149,807              $27,239,131           $1,470,556
10
11
                         Table 4 – Projected and Actual Sales of Imidacloprid by Tevra.
12
13           143.    If Tevra had actually sold the projected amount of Imidacloprid in 2017, 2018,

14   and 2019, it would have made a total net profit, after the cost of goods sold and other expenses

15   are deducted, of at least $38,152,973.

16           144.    Tevra is entitled to treble damages, for at least $114,458,918 in lost profits, plus

17   its attorney fees and the costs of this action.

18           145.    Tevra’s damages will continue to accrue until BAH’s anti-competitive conduct is

19   enjoined.

20                                         CLAIMS FOR RELIEF

21                                 COUNT I
         EXCLUSIVE DEALING IN VIOLATION OF § 3 CLAYTON ACT, 15 U.S.C. § 14
22
23           146.    Tevra incorporates all other allegations in this Complaint into Count I.

24           147.    BAH has engaged in substantial U.S. interstate commerce by selling goods,

25   including flea and tick collars and flea and tick topicals, to distributors and retailers.

26           148.    BAH’s Secret Bundled Loyalty Rebates fixed rebates upon the price of goods it

27   sold on the condition, agreement or understanding that the purchaser thereof shall not deal in the

28   goods of a competitor, in violation of § 3 of the Clayton Act, 15 U.S.C. § 14.

                                                       -29-
                                                               COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 31 of 35



 1          149.    Because of the Secret Bundled Loyalty Rebate, the only viable economic
 2   alternative for retailers is to not carry generics that compete with BAH’s Imidacloprid topicals.
 3          150.    One effect of the condition, agreement or understanding described in ¶148, above
 4   is to substantially lessen competition in a line of commerce and tend to create and maintain a
 5   monopoly in the relevant market.
 6          151.    Another effect of the condition, agreement or understanding described in ¶148,
 7   above was to foreclose Tevra from a substantial share of the pet specialty market for
 8   Imidacloprid topicals.
 9          152.    If not enjoined, BAH’s anticompetitive conduct will continue to cause immediate
10   and irreparable injury, loss, or damage to Tevra.
11          WHEREFORE, Plaintiff Tevra requests the following judgments and damage awards
12   against each BAH defendant:
13          a.      A declaration that BAH has violated the Clayton Act § 3, 15 U.S.C. § 14;
14          b.      A permanent injunction against BAH and its agents, restraining them from using
15                  the Secret Bundled Loyalty Rebate to carry out any exclusive dealing scheme or
16                  tying scheme;
17          c.      Damages in the amount of at least $38,152,973, for lost profits and lost value of
18                  the company, to be trebled pursuant to the Clayton Act § 4, 15 U.S.C. § 15 to a
19                  total of at least $114,458,918;
20          d.      The costs of this action, including reasonable attorney fees; and
21          e.      Such other relief as the Court finds just and equitable.
22
23
24
25
26
27
28

                                                      -30-
                                                             COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 32 of 35



 1                               COUNT II
        TYING ARRANGEMENT IN VIOLATION OF § 3 CLAYTON ACT, 15 U.S.C. § 14
 2
 3          153.    Tevra incorporates all other allegations in this Complaint into Count II.

 4          154.    BAH engaged in substantial U.S. interstate commerce, including the sale of two

 5   separate products sold in separate markets: (1) its Seresto flea collar, and (2) its brand name

 6   Imidacloprid topicals including K-9 Advantix II.

 7          155.    BAH tied the sale of its brand named Imidacloprid topicals (the tied goods) to the

 8   sale of its Seresto flea collar (the tying good) by means of its Secret Bundled Loyalty Rebate,

 9   described in ¶124 to ¶129, above, in violation of § 3 of the Clayton Act, 15 U.S.C. § 14.

10          156.    Because of the Secret Bundled Loyalty Rebate, the only viable economic

11   alternative for retailers was to purchase unwanted quantities of the tied product, instead of the

12   less expensive generic alternatives offered by Tevra, and other manufacturers of generics.

13          157.    BAH has substantial market power in the tying good – its Seresto flea collar – as

14   described in ¶80 to ¶81, above, and used that market power to condition the sale of its Seresto

15   flea collar on the purchase of its name brand Imidacloprid topicals.

16          158.    The effect of the tying scheme described above is to substantially lessen

17   competition and to create and maintain a monopoly in the market for Imidacloprid topicals.

18          159.    If not enjoined, BAH’s anticompetitive conduct will continue to cause immediate

19   and irreparable injury, loss, or damage to Tevra.

20          WHEREFORE, Plaintiff Tevra requests the following judgments and damage awards

21   against each BAH defendant:

22          a.      A declaration that BAH has violated the Clayton Act § 3, 15 U.S.C. § 14;

23          b.      A permanent injunction against BAH and its agents, restraining them from using

24                  the Secret Bundled Loyalty Rebate to carry out any exclusive dealing scheme or

25                  tying scheme;

26          c.      Damages in the amount of at least $38,152,973, for lost profits and lost value of

27                  the company, to be trebled pursuant to the Clayton Act § 4, 15 U.S.C. § 15 to a

28                  total of at least $114,458,918;

                                                      -31-
                                                             COMPLAINT FOR ANTITRUST VIOLATIONS
     Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 33 of 35



 1       d.    The costs of this action, including reasonable attorney fees; and
 2       e.    Such other relief as the Court finds just and equitable.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18

19
20

21
22
23
24
25
26
27
28

                                                -32-
                                                       COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 34 of 35



 1                                   COUNT III
                UNLAWFUL MAINTENANCE OF A MONOPOLY, IN VIOLATION
 2                        OF § 2 SHERMAN ACT, 15 U.S.C. §2
 3          160.    Tevra incorporates all other allegations in this Complaint into Count III.
 4          161.    BAH has a monopoly on the sale of Imidacloprid topicals to OTC retailers in the
 5   U.S., and made approximately 85% of all sales of that product into the relevant market in 2018.
 6          162.    BAH has willfully maintained its monopoly with a specific intent to monopolize
 7   by means of the unlawful and anticompetitive exclusive dealing arrangement described in Count
 8   I and the unlawful tying arrangement described in Count II.
 9          163.    The effects of BAH’s monopoly have been to raise prices for both retailers and
10   consumers, prevent the sale of lower cost, equally effective, competing products in the relevant
11   market, to substantially foreclose competitors from access to the relevant market, to substantially
12   lessen competition, and to create and maintain a monopoly in the relevant market.
13          164.    Tevra has been damaged by BAH’s maintenance of its monopoly by being
14   substantially foreclosed from selling its products in the relevant market and by losing profits it
15   would have made, but for BAH’s unlawful maintenance of its monopoly.
16          165.    If not enjoined, BAH’s anticompetitive conduct will continue to cause immediate
17   and irreparable injury, loss, or damage to Tevra.
18                                           JURY DEMAND
19          Tevra hereby demands a trial by jury on all issues so triable.
20

21
22
23
24
25
26
27
28

                                                     -33-
                                                             COMPLAINT FOR ANTITRUST VIOLATIONS
      Case 5:19-cv-04312-BLF Document 1 Filed 07/26/19 Page 35 of 35



 1   Dated: July 26, 2019                       Respectfully Submitted,
 2                                              POLSINELLI LLP
 3
 4                                              /s/ Nitin Gambhir

 5                                      By:     NITIN GAMBHIR (SBN 259906)
                                                ngambhir@polsinelli.com
 6                                              Polsinelli LLP
                                                1661 Page Mill Road, Suite A
 7                                              Palo Alto, CA 94304
                                                T: 650-461-7700
 8                                              F: 650-461-7701

 9                                              DANIEL D. OWEN (PHV
                                                FORTHCOMING)
10                                              dowen@polsinelli.com
                                                G. GABRIEL ZOROGASTUA (PHV
11                                              FORTHCOMING)
                                                gzorogastua@polsinelli.com
12                                              Polsinelli PC
                                                900 w. 48TH Place, Ste. 900
13                                              Kansas City, MO 64112
                                                T: 816-753-1000
14                                              F: 816-753-1536

15                                              Attorneys for Plaintiff Tevra Brands, LLC

16

17
18

19
20

21
22
23
24
25
26
27
28

                                         -34-
                                                  COMPLAINT FOR ANTITRUST VIOLATIONS
